IN THE UNITED STATES COURT OF APPEALS
                                                         FILED
                      FOR THE ELEVENTH CIRCUIT
                                                U.S. COURT OF APPEALS
                       ________________________   ELEVENTH CIRCUIT
                                                              AUG 13, 2007
                               No. 07-12299                 THOMAS K. KAHN
                         ________________________               CLERK

AT&T MOBILITY, LLC,
f.k.a. Cingular Wireless LLC,

                                                       Plaintiff-Appellee,

                                    versus

NATIONAL ASSOCIATION FOR
STOCK CAR AUTO RACING, INC.,

                                                       Defendant-Appellant,

SPRINT NEXTEL CORPORATION,

                                                       Intervenor-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________



O R D E R:

Before EDMONDSON, Chief Judge, CARNES and FAY, Circuit Judges.
      The parties are hereby advised that the court is issuing its opinion in this

expedited case today. Any petitions for rehearing shall be filed in the clerk’s

office no later than five days from today. The parties are reminded that under the

provisions of Eleventh Circuit Rule 35-3 entitled “Extraordinary Nature of

Petitions for En Banc Consideration”:

                   Alleged errors in a panel’s determination of

                   state law . . . are matters for rehearing

                   before the panel but not for en banc

                   consideration.

      Please govern yourselves accordingly.

      The court will continue to expedite its consideration of this case.




                                          2